DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This final office action is responsive to Applicants' amendment filed on 12/22/2020.  Claims 1-9, 12, 17-27 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
Applicant argues: 
Independent Claim 1 and 17 includes similar recitations. According to independent Claims 1 and 17, the current sensing circuit is configured to estimate a drain terminal current of the field effect transistor based on a sample of a voltage between the gate terminal of the field effect transistor and a source terminal of the field effect transistor. 
The gate terminal of the transistor T1 is coupled to an output of a gate driving circuit 605. The gate driving circuit 605 is configured to generate a maintenance signal, such as, for example, a current output signal, responsive to a control signal, which is provided to the gate terminal of the transistor T1 to maintain the transistor T1 in an ON state. In other embodiments, the gate driving circuit 605 may be configured as a voltage-mode driver. The control signal, in some embodiments, may be a Pulse Width Modulation (PWM) signal that is generated by a control circuit 610. A current sensing circuit 615 is configured to read the voltage on the gate terminal of the transistor T1 to monitor the voltage across the gate and source terminals (or between the gate and Kelvin source terminals) Vgs. As described above with respect to FIG. 2 and Equation 2, the voltage developed across the gate and source terminals of the transistor T1 is proportional to the drain terminal current flowing through the transistor T1. The current sensing circuit 615 may perform additional analog processing on the Vgs samples obtained from the transistor T1 and/or may process the Vgs samples using an Analog-to-Digital (ADC) converter for further digital processing by a microcontroller, ASIC, or other type of processor unit. The current sensing circuit 615 may estimate or determine the drain terminal current and use this information for monitoring, fault protection, or other type of control decision. For example, as shown in FIG. 5A the current sensing circuit 615 may generate a sensing output signal that is provided to the control circuit 610. In response to this sensing output signal from the current sensing circuit 615, the gs samples exceed a voltage threshold associated with a safe drain current threshold), then this information may be conveyed to the control circuit 610 by way of the sensing output signal thereby causing the control circuit 610 to generate the PWM signal that causes the gate driving circuit 605 to deactivate the transistor T1 by terminating the current output signal provided to the gate terminal. In re: Wang et al. 
Application No.: 16/016,166In rejecting independent Claims 1 and 17, the Office Action cites the overcurrent detecting circuit 13 of FIGS. 1 and 2 of Takahashi as corresponding to the recited current sensing circuit or overcurrent detection circuit and cites the amplifier 18 of FIG. 2 of Takahashi as processing a voltage between a gate terminal and source terminal of the FET switch to generate an overcurrent fault signal. (Office Action, pages 5 and 7). 
In contrast to the recitations of independent Claims 1 and 17, the overcurrent detecting circuit 13 of Takahashi does not use the voltage across the gate and source terminals of the FET switch 15 as a basis for estimating the drain terminal current or for generating an overcurrent fault signal. Instead, Takahashi's power supply controller is designed to generate currents Is, Is', and Is" that are proportional to the load current through the power MOSFET 15 using MOSFET 16, a current mirror, and FET 30, respectively, which is described in paragraphs 84 - 87 of Takahashi as follows: Specifically, a plurality of MOSFETs are arranged on the semiconductor device 11. The drain terminals D of the MOSFETs are connected in common to one another, and connected 
MOSFET 15. The source terminals S of the rest of the MOSFETs are connected to an FET 20, so that the MOSFETs form the sense MOSFET 16. The ratio of the number of MOSFETs constituting the sense MOSFET 16 to the number of MOSFETs constituting the power MOSFET 15 corresponds approximately to a sense ratio. 
The source terminal S of the power MOSFET 15 and the source terminal S of the sense MOSFET 16 are connected to the respective input terminals of an operational amplifier 18. The gate terminal of the FET 20 is connected to the output side of the operational amplifier 18. Thus the potentials of the drain terminals D of the power MOSFET 15 
and the sense MOSFET 16 are maintained equal to each other, and the potentials of the source terminals S thereof are also maintained equal to each other. Thereby the sense current Is passing through the sense MOSFET 16 is stably maintained to a constant ratio (i.e., the above sense ratio) to the load current Ip passing through the power MOSFET 15. The power MOSFET 15 and the sense MOSFET 16 are turned ON (i.e., switched from a shutoff state to a conductive state) on condition that a control signal S1 (of low level) is inputted to the input terminal P1 in response to the operation switch 52 being turned ON. A line L connected between the power source 61 and the load 50 is an example of "a power supply line". In re: Wang et al. 
Application No.: 16/016,166An FET 24 and an FET 26 form a current mirror circuit, and thereby a mirror current Is' of the same level as the sense current Is from the sense MOSFET 16 passes on the connecting line between the FET 26 and an FET 28. Further the FET 28 and an FET 30 form a current mirror circuit, and thereby a mirror current Is" of the same level as the sense current Is passes through the FET 30 and the external terminal P4. (Emphasis added). 
The Office Action cites the amplifier18 as performing a comparison between a gate-source voltage of the FET switch 15 and a reference voltage, which can be used to generate an overcurrent fault signal based on the comparison result. (Office Action, page 7). But as shown in FIG. 2 Takahashi (reproduced below), the inputs to the amplifier 18 are the source terminal voltages of the MOSFET 16 and the FET switch 15. Takahashi does not use the gate-source voltage of the FET switch 15 in a comparison operation. 
FIG.2 

    PNG
    media_image1.png
    573
    776
    media_image1.png
    Greyscale

Thus, Takahashi does not use a sample of the gate-source voltage of the FET switch 15 to estimate a drain terminal current of the FET switch 15, but instead uses additional FETs to generate currents that are proportional to the load current through the FET switch 15. Moreover, Takahashi does not use the gate-source voltage of the FET switch 15 in a comparison operation, which can be used to generate an overcurrent fault signal 
Examiner respectfully disagrees: applicant is not claiming the distinct circuitry that is estimating a drain terminal current, claim follows Takahashi’s circuit because 13 estimates current flowing through 15 based on the collected voltages, see ¶101 which is then process to dictate the presence of overcurrent.  Also, current sensing means in the disclose in the specifications is estimating the drain current without directly sampling any drain terminals, because of this examiner is interpreting claim as sampling any voltages through intervening elements.  It should be noted that applicant is using “based”, one of ordinary skill in the art would see that the output of 13 is based on, but not limited to the gate voltage.  The value of the gate voltage estimates the value of the drain current and thus following the recited claimed invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 17-20, and 25 rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (20100134939) in view of Lew et al. (20160301405)
[fig 1], comprising: the switch [i.e. 15] being configured to maintain an on operational state [i.e. ON/OFF to regulate voltage for 50] responsive to a maintenance signal [S4] received through a gate terminal [G]; 
a current sensing circuit [13] that is configured to estimate a drain terminal current of the field effect transistor based on a sample of a voltage [i.e. 18 samples a voltage at Source and Gate voltage is sampled by state of 16] between the gate terminal of the field effect transistor and a source terminal of the field effect transistor; 
and a gate driving circuit [fig 2, 41] that is configured to generate the maintenance signal responsive to the estimate of the drain terminal current.  
While Takahashi teaches a switch [15], Takahashi does not explicitly mention said switch comprising: a field effect transistor and the field effect transistor being a wide bandgap field effect transistor.
Whereas Lew teaches a driver circuit including a switch [210] comprising: a field effect transistor [¶18] and the field effect transistor being a wide bandgap field effect transistor [see 210 in ¶18].
[¶18].

Regarding claim 2. Takahashi as modified teaches the power converter circuit of Claim 1, wherein the current sensing circuit is further configured to generate a sensing output signal [output of 13] based on a comparison [see fig 2, 18] of the voltage between the gate terminal of the field effect transistor and a source terminal of the field effect transistor and a voltage threshold; 
wherein the power converter circuit further comprises: a control circuit [40, Takahashi] that is configured to generate a gate driver control signal responsive to the sensing output signal [¶79 Takahashi].  

Regarding claim 3. Takahashi as modified teaches the power converter circuit of Claim 2, wherein the gate driving circuit is further configured to generate the maintenance signal responsive to the gate driver control signal [¶79, Takahashi].  

[¶18 Lew].  

Regarding claim 6. Takahashi as modified teaches the power converter circuit of Claim 1, wherein the current sensing circuit is further configured to estimate the drain terminal current of the field effect transistor based on an estimate of a resistance in a two-dimensional electron gas (2DEG) channel of the field effect transistor on a source terminal side of the gate terminal of the field effect transistor [¶79-¶81, Takahashi].  
  
Regarding claim 17. Takahashi teaches a power converter circuit [fig 1], comprising: a switch [i.e. 15] being configured to maintain an on operational state [i.e. ON/OFF to regulate voltage for 50] responsive to a gate current signal received through a gate terminal [G]; 
an overcurrent detection circuit [13] that is configured to generate a comparison result based on a comparison [fig 2, 18] between a voltage between the gate terminal of the field effect transistor and a source terminal of the field effect transistor and a reference voltage [i.e. ground reference], and to generate an overcurrent fault [output of 13] in one of a first state and a second state based on the comparison result; 
and a gate driving circuit [41, fig 2] that is configured to generate the gate current signal responsive to the overcurrent fault signal being in the first state and to terminate the gate current signal responsive to the overcurrent fault signal being in the second state [function of 13].  
While Takahashi teaches a switch [15], Takahashi does not explicitly mention said switch comprising: a field effect transistor and the field effect transistor being a wide bandgap field effect transistor.
Whereas Lew teaches a driver circuit including a switch [210] comprising: a field effect transistor [¶18] and the field effect transistor being a wide bandgap field effect transistor [see 210 in ¶18].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi power circuit to a similar configuration as Lew power circuit in order to have a power converter circuit that has a relatively high gate to drain breakdown voltage, which yields a reliable circuit design [¶18].

Regarding claim 18. Takahashi as modified teaches the power converter circuit of Claim 17, further comprising: a control circuit [40, Takahashi] that is configured to 

Regarding claim 19. Takahashi as modified teaches the power converter circuit of Claim 18, wherein the gate driving circuit is further configured to generate the gate current signal responsive to the gate driver control signal [signal to G Takahashi].  

Regarding claim 20. Takahashi as modified teaches the power converter circuit of Claim 18, further comprising: a soft turn-off circuit [70, fig 4 Takahashi] that is configured to control a speed at which the voltage between the gate terminal of the field effect transistor and the source terminal of the field effect transistor is reduced responsive to the overcurrent fault signal being in the second state [¶103 Takahashi].   

Regarding claim 25. Takahashi as modified teaches the power converter circuit of Claim 17, wherein the field effect transistor comprises a GaN Gate Injection Transistor (GIT) [¶18 Lew]. 



Allowable Subject Matter
Claims 4, 7-9,12, 21-24, 26-27 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839